DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of in a display region, a region in which the polymerizable liquid crystal layer and the alignment film of the polarization layer come into contact with each other is a polarization portion, and in a frame region surrounding the display region, a region in which the polymerizable liquid crystal layer and the alignment film of the polarization layer do not come in contact with each other is a black frame portion. The prior art does not disclose or suggest the method of claim 8, in particular the limitations of in the polarization layer forming, a polarization portion in which the polymerizable liquid crystal layer and the alignment film of the polarization layer come into contact with each other in a display region and a black frame portion in which the polymerizable liquid crystal layer and the alignment film of the polarization layer do not come in contact with each other in a frame region surrounding the display region are formed in the polarization layer. The prior art does not disclose or suggest the display device manufacturing apparatus of claim 12, in particular the limitations of in the polarization layer, a polarization portion in which the polymerizable liquid crystal layer and the alignment film of the polarization layer come into contact with each other in a display region and a black frame portion in which the polymerizable liquid crystal 
The closely related prior art, Wang et al. (US 20180017828) discloses a display device comprising: from a lower layer, a TFT layer (111); a light-emitting layer (112; section 0045); a sealing layer (121); and a polarization layer (123) in this order, wherein the polarization layer includes a dichroic pigment (section 0033), and an alignment film (section 0030).
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of in a display region, a region in which the polymerizable liquid crystal layer and the alignment film of the polarization layer come into contact with each other is a polarization portion, and in a frame region surrounding the display region, a region in which the polymerizable liquid crystal layer and the alignment film of the polarization layer do not come in contact with each other is a black frame portion. Claim 1 is therefore allowed, as are dependent claims 2-7. The prior art does not disclose or suggest the method of claim 8, in particular the limitations of in the polarization layer forming, a polarization portion in which the polymerizable liquid crystal layer and the alignment film of the polarization layer come into contact with each other in a display region and a black frame portion in which the polymerizable liquid crystal layer and the alignment film of the polarization layer do not come in contact with each other in a frame region surrounding the display region are formed in the polarization layer. Claim 8 is therefore allowed, as are dependent claims 9-11. The prior art does not disclose or suggest the display device manufacturing apparatus of claim 12, in particular the limitations of in the polarization layer, a polarization portion in which the polymerizable liquid crystal layer and the alignment film of the polarization layer come into contact with each other in a display region and a black frame portion in which the polymerizable liquid crystal layer and the alignment film of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/CHARLES S CHANG/Primary Examiner, Art Unit 2871